 STOKELY FOODS, INC.99Also in the mechanical storeroom, though not sought by the Peti-tioner,is aninventory clerk.Working in other plantareas,moreover,are various other plant clerical employees who are presently excludedfrom the production and maintenance unit.h1None of these others arenow sought by the Petitioner.The employees sought are thus only asegment of a larger group whose status and interests are similar.Topermit the Petitioner to round out its production and maintenanceunit by adding the excluded plant employeespiecemeal asnow pro-posed would not only be administratively burdensome, but would alsotransgressthe requirement of Section 9 (c) (5) of the Act, which barsthe Board, in making unit determinations, from giving controllingweight to extent of organization.We will therefore dismiss the peti-tion in Case No. 18-RC-159312OrderITISHEREBY ORDEREDthat the petition filed in Case No. 18-RC-1593be, and it hereby is, dismissed.[Text of Direction of Elections omitted from publication in thisvolume.]MEMBER PETERSON took no part in the consideration of the aboveDecision, Order, and Direction of Elections."Most of the employees in the Employer's other storeroom,the one which serves theproduction employees,are excluded from the production and maintenance unit. So arethe 6 scalers,who weigh animal carcasses in plant areas,and the 2 hide graders, whoinspect and rate the quality of the hides stored in the Employer's hide cellars in the plant.Also excluded are about 100 employees who handle various kinds of paper work at desklocations in plant areas.12Kennecott Copper Corp.,96 NLRB 1423 ;Southern CaliforniaGasCo., 74 NLRB 48.STOKELY FOODS,INC.andAMERICANFEDERATION OF LABOR, PETITIONER.Case No. 17-RC1308.October 23,1952Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onJuly 16, 1952,1 an election by secret ballot was conducted on August 13,1952, under the direction and supervision of the Regional Directorfor the Seventeenth Region, among the employees in_the voting groupestablished by the Board.Following the election, a tally of ballotswas furnished the parties.The tally shows that of approximately 97eligible voters, 78 cast valid ballots, of which 31 were for, and 47 wereagainst,the Petitioner.2There were 6 challengedballots.ILNot reported in printed volumes of Board Decisions.2 No other union appeared on the ballot.101 NLRB No. 20.242305-53-8 100DECISIONS OF NATIONALLABOR RELATIONS BOARDTherefore, on August 18, 1952, the Petitioner filed timely objectionsto conduct affecting the results of the election.The Regional Directorinvestigated the objections, and on September 10, 1952, issued andduly served upon the parties a report on objections, in which he recom-mended that the objections be overruled and that the Board issue acertification of results of election.On September 22, 1952, the Peti-tioner filed exceptions to the Regional Director's report.The Petitioner alleges, in substance, that the Employer colludedwith District 50, United Mine Workers, in an effort to defeat thePetitioner in the election ,3 by knowingly permitting a District 50leaflet, which urged employees to vote "no" in the election, to remainposted on the company bulletin board on the day before the election.'The Regional Director, in his report on objections, found that therewas a lack of evidence in support of this allegation, and that thereforethe objections did not raise substantial and material issues with re-spect to the election.The Regional Director also found that a repre-sentative of the Petitioner removed the District 50 leaflet from thebulletin board, and posted in its stead one urging employees to vote"yes" in the election.The Petitioner admits the removal, but deniesthe replacement.We find no merit in the Petitioner's objections, even assuming thefacts to be those alleged by it.The publication of such a leaflet byDistrict 50 was legitimate campaign propaganda on the part of arival union which was not participating in the election.'And, inthe absence of any contention that the Employer refused to permit thePetitioner to use the company bulletin board in the same way thatDistrict 50 did,6 it cannot be found that the Employer gave discrima-tory and improper assistance to District 50 in its election campaign?We find, therefore, that the alleged facts raised by the objections donot establish interference with the election which prevented the exer-cise of a free choice by the employees participating therein, and wehereby overrule the objections.As the Petitioner did not receive a majority of the valid ballots castin the election, we shall certify the results of the election.Certification of Resultsof ElectionIT IS HEREBY CERTIFIED that a majority of the valid ballots has notbeen cast for American Federation of Labor, and that AmericanFederation of Labor is not the exclusive representative of the em-8District 50 has not heretofore been involved in this case in any way.The leaflet was allegedly posted right next to the sample ballot for the election.SeeWestern Electric Company,Incorporated,87 NLRB 183.°The Petitioner admittedly did not seeksuch permission.7 Cf. The Crosley Corporation,60 NLRB 623. JOSEPH E. SEAGRAM & SONS, INC.101ployees of Stokely Foods, Inc., in the unit heretofore found appro-priate, within the meaning of Section 9 (a) of the National LaborRelations Act.CHAIRMAN HERZOG and MEMBER PETERSON took no part in the con-sideration of the above Supplemental Decision and Certification ofResults of Election.JOSEPH E. SEAGRAM & SONS, INC.andINTERNATIONALGUARDS UNIONOF AMERICA,LOCALNo.17,PETITIONER.Case No. 9-RC-1466.October24, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Marcus, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerceexists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of guards at the Em-ployer's Lawrenceburg plant and Milan warehouse, both in Indiana.Alternatively, it asks fora unitwhich also includes guards at theKings Mills and Middletown, Ohio, warehouses.The Employercontends that a unit which does not include guards at all of its plantsis not appropriate.The Employer, a liquor manufacturer, operates 15 plants and ware-houses in Indiana, Kentucky, Maryland, Ohio, and Pennsylvania.At Louisville, Kentucky, the Employer maintains its central produc-tion offices under the direction of a vice president in charge of produc-tion.The central production offices include such departments aspurchasing, industrial relations, industrial education, labor relations,and safety.Heads of these departments determine policy for theentire organization.The effectuation of that policy is, however, toa considerable extent left to local plant officials.An applicant for a position as guard files his application at one ofthe plants.He is hired at the plant either for work at the plant of his101 NLRB No. 37.